Case 4:20-cv-04157 Document 1-4 Filed on 12/04/20 in TXSD Page 1 of 6




             EXHIBIT D
         Case 4:20-cv-04157 Document 1-4 Filed on 12/04/20 in TXSD Page 2 of 6


                                                            Receipt Number:   900650
EML
                                                            Tracking Number: 73745749
COPY OF PLEADING PROVIDED BY PLT


                                  CAUSE NUMBER: 202003116


PLAINTIFF: AL AZHARI, KARIN                                     In the 129th Judicial

vs.                                                             District Court of

DEFENDANT: SBA PROPERTIES LLC                                   Harris County, Texas


                                          CITATION
THE STATE OF TEXAS
County of Harris

TO: THE ENGY GROUP LLC     (A LIMITED LIABILITY COMPANY)   BY SERVING ITS REGISTERED AGENT
MAHENDRU PC
639 HEIGHTS BLVD
HOUSTON TX 77007


      Attached is a copy of PLAINTIFF'S FIRST AMENDED PETITION.
This instrument was filed on April 27, 2020, in the above numbered and styled cause
on the docket in the above Judicial District Court of Harris County, Texas, in the
courthouse in the City of Houston, Texas. The instrument attached describes the claim
against you.
   YOU HAVE BEEN SUED.   You may employ an attorney.   If you or your attorney do not
file a written answer with the District Clerk who issued this citation by 10:00 a.m
on the Monday next following the expiration of twenty days after you were served this
citation and petition, a default judgment may be taken against you.
      ISSUED AND GIVEN UNDER MY HAND and seal of said Court,       at Houston,    Texas,   this
April 27, 2020.


                                                              4etlez
                                                     Marilyn Burgess, District Clerk
                                                     Harris County, Texas
                                                     201 Caroline, Houston, Texas 77002


                                                     Generated By: WANDA CHAMBERS


Issued at request of:
TRAN, STEVEN BIEN
5615 KIRBY DR., SUITE 900
HOUSTON, TX 77005
713-626-1555

Bar Number:    24025685
    Case 4:20-cv-04157 Document 1-4 Filed on 12/04/20 in TXSD Page 3 of 6
                                                                                                                            4/27/2020 3:15 PM
                                                                                                 Marilyn Burgess - District Clerk Harris County
                                                                                                                      Envelope No. 42578784
                                                                                                                         By: Wanda Chambers
                                                                                                                     Filed: 4/27/2020 3:15 PM


                                                  NO. 2020-03116

KARIM AL AZHARI                                                           IN THE DISTRICT COURT OF


VS.                                                                       HARRIS COUNTY, TEXAS


SBA PROPERTIES, LLC AND
HICKORY CONTAINERS GROUP, INC.                                             129th JUDICIAL DISTRICT


                             PLAINTIFF'S FIRST AMENDED PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

         Karim Al Azhari, Plaintiff, files this, Plaintiffs First Amended Petition complaining of

SBA Properties LLC ("SBA"), Hickory Containers Group Inc. ("Hickory"), The Engy Group,

LLC ("Engy") and Francois-Stanislas Bellon a/k/a Stash ("Stash") in the above entitled and

numbered and for cause of action would respectfully show the Court as follows:

            I.   DISCOVERY CONTROL PLAN AND REQUEST FOR DISCLOSURE

         1.1      Discovery is intended to be conducted under Level 2, Texas Rules of Civil

Procedure 190.

         1.2      Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Defendant is hereby

requested to disclose within 50 days of service of this request, the information and material

described in Rule 194.2.

                                                      II. PARTIES

         2.1      Plaintiff Karim Al Azhari (hereinafter referred to as "Azhari") is an individual

residing in the United Arab Emirates.

         2.2      Defendant SBA is a limited liability company doing business in Texas and has been

served with citation through its registered agent, SBA Properties General Management LLC, at

4899 Montrose Blvd. Suite 805, Houston, Texas 77006.

G:\Tran Matters\80012\14358 - Karim Ahzari - SBA Properties\PleadingsWitf ist Amd Petition.doc
    Case 4:20-cv-04157 Document 1-4 Filed on 12/04/20 in TXSD Page 4 of 6




        2.3       Defendant Hickory is a limited liability company doing business in Texas and has

been be served with citation through its registered agent, J. Hugh Willey Jr., at 2121 Sage Road,

Suite 250, Houston, Texas 77056.

        2.4       The Engy Group, LLC is a limited liability company doing business in Texas and

may be served with citation through its registered agent, Mahendru, PC, at 639 Heights Blvd.,

Houston TX 77007.

         2.5      Francois-Stanislas Belion is an individual who is listed as managing member for

Engy on its 2017 Texas Franchise Tax Public Information Report with his address at 2425 Mowery

Rd., Houston, TX 77045. He may be served with citation at this address.

                                         III. VENUE AND JURISDICTION

         3.1      Venue is proper in Harris County in that the acts and/or omissions giving rise to

these causes of action occurred in whole, or in part, in Harris County, Texas.

         3.2      This Court has jurisdiction over this action in that it is based upon a breach of

contract committed in Harris County, Texas and the damages sought exceed the minimum

jurisdictional requirements of this Court.

                                                    IV. FACTS

         4.1      Sometime in 2019, Stash approached Azhari seeking a loan in the amount of

$250,000. Upon information and belief, Stash and Engy represented to Azhari that the borrower

owned a large industrial facility in Houston, TX (located at 2425 Mowery Rd., Houston, TX 77045)

and would have no problem paying back the loan plus interest. However, as it turned out, the

Borrower (SBA and Hickory) did not own the facility which was actually owned by Engy. Relying

on these representations, Azhari entered into a loan agreement with SBA, for the use of Hickory,

evidenced by a certain Promissory Note dated June 10, 2019 (hereinafter referred to as the

"Note") whereby Azhari loaned SBA, for the use of Hickory, (collectively, the "Borrower") the
GATran Matters\80012\14358 - Karim Ahzari - SBA Properties\Pleadings\PItf1st Amd Petition.doc
                                                                                                  2
    Case 4:20-cv-04157 Document 1-4 Filed on 12/04/20 in TXSD Page 5 of 6




sum of $250,000 with an annual interest rate of 12% and a default interest rate of 18%. The

maturity date of the Note was set for 90 days from the effective date of the loan.

                                        V. BREACH OF CONTRACT

         5.1      Plaintiff incorporates each and every one of the facts set forth in the preceding

paragraphs.

         5.2      The maturity date of the Note was set for 90 days from the date of the Note. With

the maturity date long passed, Plaintiff made a written demand for payment. To date, Defendants

have failed to pay Plaintiff any sums due under the Note. Thus, Defendants are in breach of

contract with Plaintiff.

                               VI. FRAUD AND MISREPRESENTATION


         6.1      Plaintiff incorporates each and every one of the facts set forth in the preceding

paragraphs.

         6.2      Upon information and belief, Stash and Engy (in order to induce Azhari to enter into

the loan agreement) represented to Azhari that the borrower owned a large industrial facility in

Houston, TX (located at 2425 Mowery Rd., Houston, TX 77045) and would have no problem

paying back the loan plus interest. However, as it turned out, the Borrower (SBA and Hickory) did

not own the facility which was actually owned by Engy. Plaintiff relied on these representations in

entering into the Note. Borrower has not paid Plaintiff any amounts due under the Note.

                                                      VII. DAMAGES

         7.1      The wrongful conduct of Defendants is the proximate cause of actual and

consequential damages to Plaintiff in an amount exceeding the minimal jurisdictional limits of this

court, and for which it hereby sues.



         7.2      All conditions precedent to Plaintiffs recovery of damages have been performed or
G:\Tran Mattcrs\80012\14358 - Karim Ahzari - SBA Properties\PleadingsWItf ist Amd Petition.doc           3
    Case 4:20-cv-04157 Document 1-4 Filed on 12/04/20 in TXSD Page 6 of 6




have occurred.

                                         VIII. ATTORNEY'S FEES

         8.1      Due to the Defendants' wrongful conduct, Plaintiff has hired the undersigned

attorney to file this lawsuit for recovery of the damages and other relief due to Plaintiff from

Defendants. Plaintiff seeks recovery of contractual and statutory attorney fees.

                                             IX. JURY DEMAND

         9.1      Plaintiff hereby requests a trial by jute.

                                                   X. PRAYER

         WHEREFORE, Plaintiff prays that Defendants be cited to appear and answer and upon final

trial herein, Plaintiff be awarded judgment against Defendants and requests the following:

         1.       Judgment against Defendants for actual damages found by the trier of fact
                  proximately caused by their wrongful conduct;

         2.       Pre-judgment and post judgment interest at the legal rate;

         3.       Reasonable and necessary attorney's fees;

         4.       All costs of court and costs of litigation; and

         5.       Such other and further relief to which Plaintiff may show itselfjustly entitled.

                                                                 Respectfully submitted,

                                                                 BUSH & RAMIREZ, PLLC

                                                                        /s/Bien C. Tran
                                                                 Bien C. Tran
                                                                 SBN: 24025685
                                                                 5615 Kirby Drive, Suite 900
                                                                 Houston, Texas 77005
                                                                 Telephone:     (713) 626-1555
                                                                 Facsimile:     (713) 622-8077
                                                                 Email: btrangbushramirez.com

                                                                 ATTORNEY FOR PLAINTIFF



GATran Matters\80012\14358 - Karim Ahzati - SBA Properties\Pleadings\Pitfist Amd Petition.doc
                                                                                                     4
